NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT


AARON SWANSON,                               )
                                             )
             Appellant,                      )
                                             )
v.                                           )      Case No. 2D16-4720
                                             )
LINDA J. ROBLES, as personal                 )
representative of the Estate of Miguel A.    )
Mercado, deceased,                           )
                                             )
             Appellee.                       )
                                             )

Opinion filed October 3, 2018.

Appeal from the Circuit Court for
Hillsborough County; Elizabeth G. Rice,
Judge.

Angela C. Flowers of Kubicki Draper, P.A.,
Ocala, for Appellant.

Joel D. Eaton of Podhurst Orseck, P.A.,
Miami; Christine M. Franco of Franco Law
Group, P.A., Tampa; and Weldon E.
Brennan of Brennan, Holden & Kavouklis,
P.A., Tampa, for Appellee.

PER CURIAM.


             Affirmed.


SILBERMAN, KELLY, and BLACK, JJ., Concur.